 

 

Case 1:19-cv-02039-LJL-OTW Document 34 Filed 01/06/21 Page 1 of 7

RECEIVES
SDNY PRO SE OFFICE BART J TARULLI

MI SRE SH 9: 52 2 BAY CLUB DRIVE
APT #9R

BAYSIDE, NEW YORK # 11360
TEXT 917-747-9798 :

EMAIL- CORONTO@ AOL.COM

RUBY KRAJICK

CLERK OF COURT

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

REFERENCE: CASE 1:19-CV-02039-LJL-OTW,APPEAL PROCESS

DEAR CLERK OF COURT,

THIS CERTIFIED LETTER IS BEING SENT TO YOU FOR DIRECTION ON PROCEDURE

OF FILING FOR’ EXCUSABLE NEGLECT’ AND ; GOOD CAUSE ‘ FOR MY INABILITY
 

Case 1:19-cv-02039-LJL-OTW Document 34 Filed 01/06/21 Page 2 of 7

TO FILE THE ‘ NOTICE OF APPEAL’ BY DEADLINE.

THERE |S A BRIEF YET DEFINITE PATTEN OF ‘ INTENTIONAL EXCLUSION OF PRO SE
PETITIONER, BART TARULLI, BY THE COURT, RESULTING IN VIOLATING

MY RIGHT TO BE INFORMED BY THE COURT OF , UPDATES AND STATUS OF CASE
SO PROVIDED TO DEFENSE COUNSEL, MR. MICHAEL ZARETSKY, BY ELECTRONIC
MAIL!

FIRST INSTANCE-

THIS CASE WAS FIRST UNDER CONTROL OF HONORABLE JUDGE PAUL G.
GARDEPHE.

BOTH MR. ZARETSKY AND | WERE TO MEET BEFORE THE JUDGE, TO PRESENT
ORAL ARGUMENTS. I WAS READY AND PREPARED TO ATTEND THE HEARING
WHEN MR. ZARETSKY CONTACTED ME AND SHOWED ME WHAT HE RECEIVED

BY E.M. IT WAS AN ADJOURNMENT, STATING THAT BART J. TARULLI

WILL BE CONTACTACTED BY OTHER METHODS. PETITONER BART. J
TARULLI WAS NEVER CONTACTED BY OTHER
METHODS!’ |

 

 
 

 

Case 1:19-cv-02039-LJL-OTW Document 34 Filed 01/06/21 Page 3 of 7

IF NOT FOR MR. ZARETSKY SHARING HIS E.C. WITH ME,

[WOULD HAVE ATTENDED, AS THE COURTS DID NOT CONTACT ME
AS STATED!

YOU MUST UNDERSTAND THAT PETITIONER HAS WAITED 5 YEARS
FOR JUSTICE, AND ANY COURT ‘ERROR’ CAN ONLY IMPACT ME NEGATIVELY.

SECOND INSTANCE-

= ee eee ee

ON DOCUMENT ‘ CLERK’S FINAL JUDGEMENT,

SENT FRIDAY SEPT 25, 2020 M.T.D. IT STATES THAT MR. ZARETSKY HAS BEEN
ELECTRONICALLY MAILED

AND MOST TROUBLING, AND MIRRORING SAME VERBIAGE CITED IN FIRST
INSTANCE, BART J TARULLI , HAS BEEN DELIVERED BY OTHERS MEANS!’

 

 
 

 

Case 1:19-cv-02039-LJL-OTW Document 34 Filed 01/06/21 Page 4 of 7

| AM INSULTED, ANGERED, AND RESENTFUL FOR THE COURT SYSTEM
TO REPEATEDLY ‘ FAIL’ IN IT’S OBLIGATION TO PETITIONER TO PERMIT
MY CONSTITUTIONAL RIGHT TO JUSTICE.

PATENTLY FALSE! PETITIONER, HAS NOT RECEIVED ANY COMMUNICATION BY
OTHER MEANS INCLUDING;

E-MAIL

TELEPHONE

TEXT NOR

SNAIL MAIL!

PETITONER KAS MONITORED MAIL, DAILY FOR ANY CORRESPONDENCE
BY ANY MEANS, CITED ABOVE, AND NOTHING STATED BY THE COURT
HAS ARRIVED,NOTHING..

| HAVE BEEN SHUT OUT OF THE SYSTEM BY THE COURTS ON TWO SEPARATE
OCCASSIONS. HENCE, THE ‘ PLEA OF EXCUSEABLE NEGLECT’ HAS IT GENESIS

‘WHERE IT ORIGINATED, IN THE COURT SYSTEM. FRCP RULE 60 (B) PROVIDES SIX
BASES FOR RELIEF FROM A JUDGEMENT. IT ALSO PROVIDES THAT MOTION

FOR RELIEF’ SHALL BE MADE WITHIN A RESONABLE TIME AND FOR REASONS
NOT MORE

THAN ONE YEAR AFTER THE JUDGEMENT,ORDER OR PROCEEDING WAS
ENTERED OR TAKEN’. FED R CIV PRO 60 ( b ).

COMMON SENSE

 
 

 

Case 1:19-cv-02039-LJL-OTW Document 34 Filed 01/06/21 Page 5 of 7

| HAVE BEEN WAITING FIVE YEARS FOR MY RIGHT TO A TRIAL BY JURY.

THE DECISION BY HONORABLE LIMAN AND WANG, ARE LEGALLY DEFICIENT,
AND MY RIGHT

TO APPEAL, MUST,MUST,MUST BE HONORED!

THIS HAS CONSUMED 3000 PLUS HOURS, PLUS SCHOLARLY REVIEW TO
ENSURE BOTH FORM AND CONTENT WERE PRESENTABLE.

MY ENTIRE LIFE SINCE ‘ BREACH OF CONTRACT’ HAS BEEN A FINANCIAL AND
EMOTIONAL NIGHTMARE,

WHY WOULD | BE NEGLIGENT TO TIMELY REPLY AND DISADVANTAGE MYSELF
OF THE APPEAL PROCESS? OF COURSE NOT! EVERYTHING REQUIRED BY ME
HAS BEEN PERFORMED WITH PRECISION, AND UNDER RULES SET FORTH FRCP.
| HAVE ATTENDED 532 EBT, DEPOSITIONS, HENCE | AM VERSED ON THE
MACHINATIONS OF THE PROCESS.

THE DECISION OF BOTH HONORABLE
WANG AND LIMAN, ARE IN ERROR.

ADDITIONALLY, | INPUT ‘ TARULLI VS AMERIPRISE IN MID NOVEMBER
AND NOTHING SURFACED.

 

 
 

Case 1:19-cv-02039-LJL-OTW Document 34 Filed 01/06/21 Page 6 of 7

ONLY WITH AN EMAIL BY ME TO MR. ZARETSKY DID | LEARN
THAT A DECISION WAS MADE TO DISMISS IN MID SEPTEMBER!

MY DIRECT QUESTION TO YOU IS GUIDANCE ON HOW TO BEGIN THE APPEAL
PROCESS TO WHICH | AM ENTITLED?

PLEASE INCLUDE STEP BY STEP ALL NEEDED TO ENSURE MY RIGHT TO AN
APPEAL. |
PLEASE CONTACT ME IN ANY MANNER LISTED IN MY LETTER HEAD?

RESPECTFULLY,
BART J TARULLI

 
 

1000

VMN =

7oeo 2450 ooo 7bie Seo

R2305F1 24850-04

 
